Exhibit 10.3

CONTINUED EMPLOYMENT AND SEPARATION AGREEMENT

This Continued Employment and Separation Agreement (this “Agreement”) is made
and entered into by and between Natural Resource Partners L.P. (“Company”),
Western Pocahontas Properties Limited Partnership (“Employer”) and Nick Carter
(“Executive”) on this 1st day of September 2014 (the “Effective Date”).

WHEREAS, Executive is currently employed by Employer and provides services to
Employer and its affiliates;

WHEREAS, as a condition of Executive’s continued employment by Employer and
Executive’s receipt of the benefits provided herein, Executive agrees to enter
into this Agreement; and

WHEREAS Executive desires to retire from certain positions that he holds with
certain affiliates of Employer and the parties desire to memorialize such
retirement herein.

NOW, THEREFORE, in exchange for good and valuable consideration, the receipt of
which is acknowledged and agreed, and intending to be legally bound, Company,
Employer and Executive enter into this Agreement.

1. Resignation from Officer Positions; Continued Employment.

(a) Executive will voluntarily retire from his positions as President and Chief
Operating Officer of GP Natural Resource Partners LLC, NRP (Operating) LLC and
NRP Oil and Gas LLC, as President of NRP Finance Corporation, as President of
Western Pocahontas Corporation, the general partner of Employer, and as
President of New Gauley Coal Corporation effective as of September 1, 2014 (the
“Retirement Date”).

(b) From the Retirement Date through December 31, 2014 (“Continuing Employment
Period”), subject to Section 5 below, Executive shall remain employed with
Employer and will provide such services as may be necessary for the transition
of Executive’s duties and responsibilities while he was an officer of Company
and Employer, as requested by the appropriate officers of Employer or Company
from time to time, and to otherwise mentor, advise and promote the persons to
whom Executive’s duties and responsibilities will be transitioned. In addition,
during the Continuing Employment Period and through December 31, 2016, Executive
agrees to refer to Company, or otherwise provide reasonable assistance to
Company in its efforts to obtain transactions involving the acquisition of coal
reserves, royalties and infrastructure. Executive’s employment with Employer
will terminate on December 31, 2014 (the “Termination Date”), as Executive has
elected to voluntarily resign his employment as of such date and, as of such
date, Employer shall no longer be employed by Company or any of its affiliates.

 

Page 1 of 8



--------------------------------------------------------------------------------

2. Consideration.

(a) In consideration for Executive’s promises herein and provided that Executive
continues to comply with the restrictive covenants set forth in Section 3,
Company (or, as applicable, Employer) shall:

(i) Continue to employ Executive through the Termination Date (unless this
Agreement is earlier terminated pursuant to Section 5 below) and, in so doing,
pay Executive a base salary at the rate of $33,250 per complete calendar month
(which amount includes Executive’s car allowance) during the period of the
Continuing Employment Period that Executive is employed hereunder pursuant to
the regular payroll practice of Employer as may exist from time to time and
subject to tax withholding and other payroll deductions.

(ii) Subject to the execution and delivery to Company of a release in the form
attached as Exhibit A (“Release”) on or after December 31, 2014 but no later
than January 31, 2015 (and provided that Executive does not subsequently revoke
such release in the time provided to do so), pay Executive an annual bonus with
respect to 2014 services equal to $133,000 (“Bonus”) on December 31, 2014,
subject to tax withholding and other payroll deductions; provided, however,
Executive will not be entitled to otherwise receive an annual bonus or
participate in any incentive compensation arrangements of Company, Employer or
the affiliates of either entity (other than the vesting of the phantom units
described in Section 2(a)(iii)) on and after the Retirement Date or with respect
to the year ending December 31, 2014, including, but not limited to the NRP (GP)
LP management incentive pool.

(iii) Provide for Executive’s continued participation in the other executive
benefit plans and arrangements of Company and its affiliates in which Executive
participated prior to the Retirement Date to the extent Executive is otherwise
eligible to participate in such arrangements pursuant to their terms.

(iv) Accelerate the vesting of any outstanding phantom units granted to
Executive under the Natural Resource Partners Long-Term Incentive Plan (“Plan”)
and held by Executive as of the Retirement Date (“Phantom Units”). The “Fair
Market Value” (as such term is defined in the Plan) of the Phantom Units for
purposes of settlement will be determined as of the Retirement Date. The Phantom
Units will be settled pursuant to the terms of the agreements evidencing the
Phantom Units and the Plan; provided, however, that the retention of the cash
payment received by Executive in settlement of the Phantom Units will be
conditioned on the execution and delivery to Company of the Release or after
December 31, 2014 but no later than January 31, 2015 (and the further condition
that Executive does not subsequently revoke such release in the time provided to
do so). In the event that Executive: (a) does not timely execute and deliver an
effective Release pursuant to this Section 2(a)(iv); (b) revokes such Release;
or (c) otherwise materially violates a covenant set forth in Section 3, then
Executive will be required to repay to Company, an amount in cash equal to the
sum of (A) the Bonus and (B) the “Fair Market Value” (as such term is defined in
the Plan) of the Phantom Units as of the Retirement Date. Any such repayment
owed pursuant to parts (a) or (b) of the preceding sentence shall be owed by
Executive within fifteen days of the delivery of written notice from Company
that such repayment is required; any such repayment owed pursuant to part (c) of
the preceding sentence shall be owed by Executive within fifteen days of a
determination by a court or arbitrator of competent jurisdiction that Executive
has committed a breach as described in part (c). Company will withhold from the
amounts payable pursuant to this Section 2(a)(iv) all federal, state, city, or
other income or employment taxes as may be required pursuant to any law or
governmental regulation or ruling.

 

Page 2 of 8



--------------------------------------------------------------------------------

(b) The consideration set forth in this Section 2 is referred to as the
“Consideration.”

3. Continuing Post-Employment Obligations.

(a) Executive acknowledges that Company has trade, business and financial
secrets and other confidential and proprietary information (collectively, the
“Confidential Information”), that Executive has received such Confidential
Information and that additional Confidential Information will be provided to
Executive during the Continuing Employment Period. Confidential information
includes, but is not limited to, reserves, royalty and infrastructure
information, technical information, strategic information, information about
acquisition prospects, business plans, processes and compilations of
information, records, specifications and information concerning customers or
vendors, customer and supplier lists, and information regarding methods of doing
business. As defined herein, Confidential Information shall not include
information that is generally known to the public other than as a result of
disclosure by Executive or any individual who has made such information known in
breach of any duty of confidentiality.

(b) Executive acknowledges and agrees that the Confidential Information has been
developed or acquired by Company through the expenditure of substantial time,
effort and money and provides Company with an advantage over competitors who do
not know or use such Confidential Information and that Company would be
irreparably harmed by any breach of this Section 3. Executive further
acknowledges and agrees that his violation of any of the covenants of
Section 3(g) below may give rise to cause of action against him with remedies
for Company in equity or at law.

(c) During and following the Continuing Employment Period, Executive shall hold
in confidence and not directly or indirectly disclose or use or copy or make
lists of any Confidential Information except to the extent authorized in writing
by the Chief Executive Officer, President or Vice President & General Counsel of
GP Natural Resource Partners LLC or compelled by legal process, other than to an
Executive of Company or Employer or a person to whom disclosure is reasonably
necessary or appropriate in connection with the performance by Executive of his
duties pursuant to this Agreement. Executive agrees to use his best efforts to
give Company notice of any and all attempts to compel disclosure of any
Confidential Information, in such a manner so as to provide Company with written
notice at least five days before disclosure or within one business day after
Executive is informed that such disclosure is being or will be compelled,
whichever is earlier. Such written notice shall include a description of the
information to be disclosed, the court, government agency, or other forum
through which the disclosure is sought, and the date by which the information is
to be disclosed, and shall contain a copy of the subpoena, order or other
process used to compel disclosure.

(d) Executive further agrees not to use any Confidential Information for the
benefit of any person or entity other than Company.

(e) All records, files, documents and materials (including all electronically
stored information), or copies thereof, relating to Company’s business which
Executive shall prepare, or use, or be provided with during the Continuing
Employment Period or which

 

Page 3 of 8



--------------------------------------------------------------------------------

Executive has prepared, or used, or been provided with as a result of his
employment with Employer or any of its affiliates, shall be and remain the sole
property of Employer or its affiliates, as the case may be, and shall be
returned promptly by Executive to Employer or its applicable affiliate upon
termination of the Continuing Employment Period.

(f) During and following the Continuing Employment Period, Executive will
cooperate with, and assist, Company in defense of any claim, litigation or
administrative proceeding brought against Company as reasonably requested by
Company. Such cooperation and assistance shall include, but not be limited to,
(i) interviews of Executive by legal counsel for Company as reasonably requested
by such counsel, (ii) Executive providing documents (or copies thereof) and
executing affidavits as reasonably requested by such counsel, (iii) Executive
appearing for depositions, trials, and other proceedings as reasonably requested
by such counsel, and (iv) unless otherwise prohibited by law, Executive only
communicating with any party adverse to Company (or such party’s representative)
through legal counsel for Company. Company will pay all reasonable out-of-pocket
expenses incurred by Executive in providing such cooperation and assistance,
provided such expenses have been pre-approved by Company. Nothing in this
paragraph 3(f) is intended to cause Executive to testify other than truthfully
in any proceeding or affidavit or prevent any communication that is required by
law.

(g) Executive acknowledges and agrees that the nature of the Confidential
Information would make it impossible for him to perform in a similar capacity
for a Competing Business (as defined below) without disclosing or utilizing the
Confidential Information. Executive further acknowledges and agrees that
Company’s business is conducted throughout the Restricted Area in a highly
competitive market. Accordingly, Executive agrees that he will not (other than
for the benefit of Company) directly or indirectly, individually or as an
officer, director, Executive, shareholder, officer, contractor, partner, joint
venturer, agent, equity owner or in any other capacity whatsoever, during the
Restricted Period, directly or indirectly: (1) within the Restricted Area,
engage in, or assist any other person or entity in, any business involving the
pursuit of coal reserve, royalty and infrastructure acquisitions (a “Competing
Business”); (2) hire, attempt to hire, or contact or solicit with respect to
hiring any employee of Company, or (3) solicit, divert or take away any
customers or customer leads of Company. For the avoidance of doubt, the
foregoing sentence shall not preclude Executive from having roles with respect
to the coal mining operations so long as such roles do not violate any of the
restrictions of Section 3(c) above. Notwithstanding the foregoing, nothing in
this Agreement is intended to preclude Executive from serving as a member of the
board of directors or managers of a Competing Business, so long as Executive
does not violate the provisions of Section 3(c) above in the course of such
service and Executive recuses himself from any and all discussions regarding the
acquisition of coal reserves, royalties and infrastructure by such Competing
Business. As used herein: (X) the “Restricted Area” is defined as the counties
within the United States in which coal reserves are mined, produced or otherwise
subject to acquisition; and (Y) the “Restricted Period” is defined as the date
beginning on the Effective Date and ending on: (i) December 31, 2030 with
respect to all restrictions set forth in Section 3(g)(1) above that relate to
Pocahontas Land Corporation (“Pocahontas Land”) or the acquisition of Pocahontas
Land or any of its assets; and (ii) December 31, 2016 with respect to all other
prohibitions set forth in Sections 3(g)(1), 3(g)(2) and 3(g)(3) above.

 

Page 4 of 8



--------------------------------------------------------------------------------

(h) Executive acknowledges that the geographic boundaries, scope of prohibited
activities, and time duration of the preceding paragraphs are reasonable in all
respects and are no broader than are necessary to protect Company’s legitimate
business interests, including the preservation of their goodwill and the
protection of the Confidential Information. Executive further acknowledges and
agrees that the restrictions set forth herein afford fair protection to the
interests of Employer and Company, that Company has made significant investments
in Executive and that the restrictions on Executive do not interfere with the
public interest or impose any undue hardships on Executive.

(i) If any court determines that any portion of this Section 3 (or part thereof)
is invalid or unenforceable, such portion (or part thereof) shall be severable
and the remainder of this Section 3 shall not thereby be affected and shall be
given full effect without regard to the invalid provisions. If any court
construes any of the provisions of this Section 3, or any part thereof, to be
unreasonable because of the duration or scope of such provision, such court
shall have the power to reduce the duration or scope of such provision and to
enforce such provision as so reduced.

(j) As used in this Section 3 “Company” shall include Natural Resource Partners
L.P. and any of its affiliates, including Employer, and shall also include New
Gauley Coal Corporation and Quintana Minerals Corporation and each of their
respective affiliates.

4. Warranties and Other Obligations of Executive. Executive agrees, represents
and warrants that:

(a) The consideration provided to Executive herein, including Executive’s
continued employment and the benefits set forth in Section 2 above, is not
something to which Executive is otherwise indisputably entitled but for his
entry into this Agreement and is good and sufficient consideration for
Executive’s entry into this Agreement.

(b) Executive is legally and mentally competent to sign this Agreement.

(c) Executive presently possesses the exclusive right to receive all of the
consideration paid or provided in exchange for this Agreement.

5. Termination. Company may terminate this Agreement at any time between
September 1, 2014 and December 31, 2014 with 30 days’ written notice to
Executive, and Executive will be entitled to receive the consideration set forth
in Sections 2(a)(i) only through the date of such termination and not
thereafter. Upon termination of this Agreement, the provisions of Section 3
shall continue provided Company has paid Executive the consideration set forth
in Section 2(a)(ii) and (iv). The Agreement will expire on December 31, 2016,
except as to the covenant set forth in Section 3(g)(i) related to Pocahontas
Land.

6. Choice of Law. This Agreement shall be interpreted and construed in
accordance with and shall be governed by the laws of the State of Delaware
(without regard to any conflicts of law principle which would require the
application of some other state law) and, when applicable, the laws of the
United States.

 

Page 5 of 8



--------------------------------------------------------------------------------

7. Entire Agreement. This Agreement constitutes the entire agreement of the
parties relating to the subject matter hereof. Any previous agreements with
respect to this subject matter are superseded by this Agreement and are of no
further force or effect. No term, provision or condition of this Agreement may
be modified in any respect except by a writing executed by both Executive and
Company. No person has any authority to make any representation or promise on
behalf of any of the parties not set forth in this Agreement. This Agreement has
not been executed in reliance upon any representation or promise except those
contained herein.

8. Acknowledgment of Terms. Executive acknowledges that Executive has carefully
read this Agreement; that Executive has had the opportunity for review of it by
Executive’s attorney; and that Executive is signing this Agreement knowingly and
voluntarily.

9. Waiver. The failure of either party to enforce or to require timely
compliance with any term or provision of this Agreement shall not be deemed to
be a waiver or relinquishment of rights or obligations arising hereunder, nor
shall this failure preclude the enforcement of any term or provision or avoid
the liability for any breach of this Agreement.

10. Severability. Each part, term or provision of this Agreement is severable
from the others. Notwithstanding any possible future finding by a duly
constituted authority that a particular part, term or provision is invalid, void
or unenforceable, this Agreement has been made with the clear intention that the
validity and enforceability of the remaining parts, terms and provisions shall
not be affected thereby.

11. Construction. The headings in this Agreement are only for convenience and
are not intended to affect construction or interpretation. The plural includes
the singular and the singular includes the plural; “and” and “or” are each used
both conjunctively and disjunctively; “any,” “all,” “each,” or “every” means
“any and all, and each and every;” “including” and “includes” are each “without
limitation;” and “herein,” “hereof,” “hereunder” and other similar compounds of
the word “here” refer to the entire Agreement and not to any particular
paragraph, subparagraph, section or subsection.

12. Timing. Executive acknowledges and agrees Executive has had a reasonable
time to consider this Agreement before executing it.

13. Advice to Consult Counsel. Company hereby advises Executive to consult with
an attorney prior to executing this Agreement.

14. Survival. The respective rights and obligations of the parties hereunder
shall survive any termination of this Agreement to the extent necessary to the
intended preservation of such rights and obligations. The provisions of this
Section are in addition to the survivorship provisions of any other section of
this Agreement.

15. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement. Signatures delivered by facsimile shall
be deemed effective for all purposes.

 

Page 6 of 8



--------------------------------------------------------------------------------

16. Third-Party Beneficiaries. Each affiliate of Company that is not a signatory
hereto shall be a third-party beneficiary of Executive’s obligations hereunder
and be entitled to enforce such obligations as if a party hereto.

17. Section 409A. This Agreement is intended to be exempt from or compliant with
Section 409A of the Internal Revenue Code of 1986, as amended, and the
provisions of this Release shall be construed accordingly. Executive’s
“separation from service” within the meaning of Treasury Regulation §
1.409A-1(h) is intended to be December 31, 2014.

18. Notices. All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other party or by registered or
certified mail, return receipt requested, postage prepaid, or by facsimile, as
follows:

 

If to Executive:

  

Nick Carter

925 Star Gaze Drive

Lexington, KY 40509

 

If to Company:

  

Natural Resource Partners L.P.

601 Jefferson St., Suite 3600

Houston, Texas 77002

Attn: Vice President & General Counsel

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

 

Page 7 of 8



--------------------------------------------------------------------------------

NICK CARTER /s/ Nick Carter

 

NATURAL RESOURCE PARTNERS L.P. By:   NRP (GP) LP, its general partner By:    GP
Natural Resource Partners LLC, its general partner By:   /s/ Dwight L. Dunlap
Name: Dwight L. Dunlap Title: Chief Financial Officer and Treasurer

 

WESTERN POCAHONTAS PROPERTIES LIMITED PARTNERSHIP By:    Western Pocahontas
Corporation, its general partner By:   /s/ Dwight L. Dunlap Name: Dwight L.
Dunlap Title: Chief Financial Officer and Treasurer

 

Page 8 of 8



--------------------------------------------------------------------------------

EXHIBIT A

GENERAL RELEASE AGREEMENT

This GENERAL RELEASE AGREEMENT (this “Release”) is that certain release
referenced in Section 2(a)(ii) and (iv) of the Continued Employment and
Separation Agreement (the “Agreement”) made and entered into by and between
Natural Resource Partners L.P. (“Company”), Western Pocahontas Properties
Limited Partnership (“Employer”) and Nick Carter (“Executive”) and effective as
of the date signed by Executive as evidenced by the signature page below (the
“Effective Date”).

1. Release of Liability for Claims.

(a) For good and valuable consideration, including Executive’s receipt and
ability to retain the benefits set forth in Section 2(a)(ii) and (iv) of the
Agreement, Executive hereby forever releases, discharges and acquits the
Company, Employer, each of their respective subsidiaries and other affiliates,
New Gauley Coal Corporation, Quintana Minerals Corporation, and each of the
foregoing entities’ respective predecessors, successors and past, present and
future subsidiaries, affiliates, boards of directors (or comparable bodies) and
all members thereof, shareholders, members, partners, directors, officers,
managers, employees, agents, attorneys, heirs, predecessors, successors and
representatives in their personal and representative capacities, as well as all
employee benefit plans maintained by a Company Party and all fiduciaries and
administrators of any such plans, in their personal and representative
capacities (collectively, the “Company Parties”), from liability for, and
Executive hereby waives, any and all claims, damages, or causes of action of any
kind, whether known or unknown, related to Executive’s employment with any
Company Party, the termination of such employment, and any other acts or
omissions related to any matter occurring or existing on or prior to the time
that Executive signs this Release, including without limitation, (i) any alleged
violation through such date of: (A) any federal, state or local
anti-discrimination or anti-retaliation law, including the Kentucky Civil Rights
Act, the West Virginia Human Rights Act, the Age Discrimination in Employment
Act of 1967, as amended (including as amended by the Older Workers Benefit
Protection Act), Title VII of the Civil Rights Act of 1964, as amended, the
Civil Rights Act of 1991, Sections 1981 through 1988 of Title 42 of the United
States Code, as amended, and the Americans with Disabilities Act of 1990, as
amended; (B) the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”); (C) the Immigration Reform Control Act, as amended; (D) the National
Labor Relations Act, as amended; (E) the Occupational Safety and Health Act, as
amended; (F) the Family and Medical Leave Act of 1993; (G) any federal, state or
local wage and hour law; (H) any other local, state or federal law, regulation,
ordinance or orders which may have afforded any legal or equitable causes of
action of any nature; or (I) any public policy, contract, tort, or common law
claim or claim for fraud or misrepresentation of any kind; (ii) any allegation
for costs, fees, or other expenses including attorneys’ fees incurred in, or
with respect to, a Released Claim; and (iii) any claim for compensation or
benefits of any kind not expressly set forth in this Release (collectively, the
“Released Claims”). THIS RELEASE INCLUDES MATTERS ATTRIBUTABLE TO THE SOLE OR
PARTIAL NEGLIGENCE (WHETHER GROSS OR SIMPLE) OR OTHER FAULT, INCLUDING STRICT
LIABILITY, OF ANY OF THE COMPANY PARTIES.

 

A-1



--------------------------------------------------------------------------------

(b) Notwithstanding the above, the Released Claims do not include any claim that
first arises after the date that Executive signs this Release or any claim to
vested benefits under an employee benefit plan of any Company Party that is
subject to ERISA.

(c) Further notwithstanding this release of liability, nothing in this Agreement
prevents Executive from filing any non-legally waivable claim (including a
challenge to the validity of this Agreement) with the Equal Employment
Opportunity Commission (“EEOC”) or comparable state or local agency or
participating in any investigation or proceeding conducted by the EEOC or
comparable state or local agency or cooperating with such agency; however,
Executive understands and agrees that he is waiving any and all rights to
recover any monetary or personal relief or recover as a result of such EEOC or
comparable state or local agency or proceeding or subsequent legal actions.

2. Representation About Claims. Executive represents and warrants that Executive
has made no assignment, sale, delivery, transfer or conveyance of any rights
Executive has asserted or may have against any of the Company Parties with
respect to any Released Claim.

3. Executive’s Acknowledgments. By executing and delivering this Release,
Executive expressly acknowledges that:

 

  (a) He has carefully read this Release and has had sufficient time to consider
it;

 

  (b) He has been and hereby is advised in writing to discuss this Release with
an attorney of his choice and he has had adequate opportunity to do so prior to
executing this Agreement;

 

  (c) He fully understands the final and binding effect of this Release; the
only promises made to him to sign this Release are those stated herein; and he
is signing this Release knowingly, voluntarily and of his own free will, and he
understands and agrees to each of the terms of this Release;

 

  (d) The only matters relied upon by him and causing him to sign this Release
are the provisions set forth in writing within the Agreement and the four
corners of this document; and

 

  (e) He has had the opportunity to receive sufficient legal advice from
advisors of his own choosing such that he enters into this Release with full
understanding of the tax and legal implications thereof.

4. Applicable Law. This Release is entered into under, and shall be governed for
all purposes by, the laws of the State of Delaware without reference to the
principles of conflicts of law thereof.

 

A-2



--------------------------------------------------------------------------------

5. Third-Party Beneficiaries. Executive expressly acknowledges and agrees that
each Company Party that is not a signatory to this Release shall be a
third-party beneficiary of Section 1 of this Release.

6. Revocation Right. Notwithstanding the initial effectiveness of this Release,
Executive may revoke the delivery (and therefore the effectiveness) of this
Release within the seven-day period beginning on the date Executive executes
this Release (such seven day period being referred to herein as the “Release
Revocation Period”). To be effective, such revocation must be in writing signed
by Executive and must be received by the Company, care of Vice President &
General Counsel, Natural Resource Partners L.P., 601 Jefferson St., Suite 3600,
Houston, Texas 77002, so that it is received by such officer before 11:59 p.m.
Houston, Texas time, on the last day of the Release Revocation Period. If an
effective revocation is delivered in the foregoing manner and timeframe, then no
consideration shall be retained to Executive pursuant to Section 2(a)(ii) and
(iv) of the Agreement (and Executive shall be required to return all such
consideration) and this Release shall be of no force or effect and shall be null
and void ab initio.

7. Severability. Any term or provision of this Release (or part thereof) that
renders such term or provision (or part thereof) or any other term or provision
(or part thereof) of this Release invalid or unenforceable in any respect shall
be severable and shall be modified or severed to the extent necessary to avoid
rendering such term or provision (or part thereof) invalid or unenforceable, and
such severance or modification shall be accomplished in the manner that most
nearly preserves the benefit of the bargain under the Agreement.

8. Return of Property. Executive represents and warrants that he has returned to
the Company all property belonging to the Company or any other Company Party,
including without limitation all computer files, electronically stored
information and other materials provided to him by the Company or any other
Company Party in the course of his employment and Executive further represents
and warrants that he has not maintained a copy of any such materials in any
form. The parties agree and understand that Executive will maintain all of the
contact information currently contained in his personal electronic devices.

9. Affirmation of Restrictive Covenants. In signing below, Executive affirms and
represents that he will abide by the restrictions set forth in Section 3 of the
Agreement, which such restrictions (including those with respect to
confidentiality, non-competition and non-solicitation), Executive acknowledges
and agrees are reasonable and enforceable in all respects and necessary to
protect the Company Parties’ legitimate business interests. Executive further
represents that he has received sufficient consideration to support such
restrictions, has been employed for an appreciable length of time after entering
into the Agreement, and that he will suffer no undue hardship by complying with
such restrictions.

10. Interpretation. Titles and headings to Sections hereof are for the purpose
of reference only and shall in no way limit, define or otherwise affect the
provisions hereof. Unless the context requires otherwise, all references herein
to an agreement, instrument or other document shall be deemed to refer to such
agreement, instrument or other document as amended, supplemented, modified and
restated from time to time to the extent permitted by the provisions

 

A-3



--------------------------------------------------------------------------------

thereof. The word “or” as used herein is not exclusive and is deemed to have the
meaning “and/or.” The words “herein”, “hereof”, “hereunder” and other compounds
of the word “here” shall refer to the entire Agreement and not to any particular
provision hereof. The use herein of the word “including” following any general
statement, term or matter shall not be construed to limit such statement, term
or matter to the specific items or matters set forth immediately following such
word or to similar items or matters, whether or not non-limiting language (such
as “without limitation”, “but not limited to”, or words of similar import) is
used with reference thereto, but rather shall be deemed to refer to all other
items or matters that could reasonably fall within the broadest possible scope
of such general statement, term or matter.

[Signature page follows]

 

A-4



--------------------------------------------------------------------------------

In signing below, I knowingly and voluntarily enter into this General Release
Agreement and fully and finally release any and all Released Claims (as defined
in Section 1 above).

 

NICK CARTER   Date:    

 

A-5